DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s amendments to the specification of November 3, 2021, is noted and entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).
Regarding claim 52, the claim recites that a mass ratio of (lysine + cysteine) in the protein to (phenol + quinone) in the phenol and/or quinone containing compound is from 1:5.78 to 1:0.08.  Claim 52 is dependent from claim 42, which recites at least one phenol and/or quinone containing compound and at least one protein, wherein the protein comprises at least one of a lengthy list of protein components including those recited in Applicant’s specification at pages 8 and 9. Claim 42 does not require any specific phenol and/or quinone containing compound.  Applicant’s specification at page 10 generally refers to the claimed mass ratio, and defines the claimed mass ratio to mean the combined mass of the lysine and cysteine residues in the protein component to the combined mass of the phenol + quinone residues in the phenol and/or quinone containing compound.  Applicant’s specification at pages 5-8 recite a lengthy list of phenol and quinone containing compounds, including those claimed.  Note that the compounds include those that are synthesized or originate from various materials or are modified.  Applicant’s specification does not recite any working examples which necessarily satisfy the claimed mass ratio.
Based on the lengthy list of phenols and quinone containing compounds, of which there may be a plurality of either or both, and the lengthy list of proteins, which can similarly be a plurality, it is unclear how one of ordinary skill would be expected to necessarily achieve the mass ratio, absent evidence that each of the lysine and cysteine residuals in each of the phenol and quinone containing compounds and proteins were each widely known.  There are clearly an extraordinary amount of possible combinations present within Applicant’s specification, and no evidence that the mass ratio is a tailorable feature or widely known property that one of ordinary 
	Regarding claim 59, the claim recites that the cured binder composition contains crystal water.  Applicant’s specification at page 35 or paragraph 0204 of the Pre-Grant Publication, recites that the measured binder content in the examples shown at Tables 1-3 and 1-4 is considerably higher due to the inclusion of considerable amounts of crystal water in the cured binder.  Note that the Tables do not recite a weight percentage of “crystal water” present or any water percentage generally.  Applicant’s specification does not define “crystal water” including reciting in what phase the crystal water is present, other than reciting that the curing process comprises cross-linking and/or water inclusion as crystal water (see PG Pub., at paragraph 0121), and that the cured binder contains crystal water that may decrease in content and raise in content depending on the prevailing conditions of temperature, pressure and humidity (Id., paragraph 0122).
Based on the absence in the specification of any indication as to what is intended by the recitation of “crystal water” and any working examples that establish how crystal water is present in the cured product and in what phase, it is unclear how one of ordinary skill would be capable of determining how to add crystal water or how to synthesize crystal water within the scope of the methods set forth in the specification.  Therefore, the claim contains subject matter 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 42-61, claim 42 recites that the product comprises mineral fibers bonded by a cured binder composition which in its uncured state is formaldehyde-free and comprises at least one phenol and/or quinone containing compound as well as at least one protein.  It is unclear if the cured binder composition or the binder composition in its uncured state comprises the at least one phenol and/or quinone containing compound as well as at least one protein.  
Regarding claim 56, the claim recites that the binder composition exhibits self-healing properties.  It is unclear what is intended by exhibiting self-healing properties, as Applicant’s specification does not define what is intended by exhibiting self-healing properties, and the scope of the exhibiting self-healing properties appears to be subjective and qualitative.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-52 and 54-61 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0003522 to Chen.
Regarding claims 42-52 and 54-61, Chen teaches a bio-based aqueous binder for fiberglass insulation materials and non-woven mats, including a protein-containing biomass and a pH adjuster, wherein the biomass is natural in origin and may be derived from plant or animal sources (Chen, Abstract). Chen teaches that the composition includes a crosslinking agent and is formaldehyde-free (Id.).  Chen teaches that non-limiting examples of suitable crosslinking agents include phenols (e.g., tannic acid) and polyamines and combinations thereof (Id., paragraph 0036).  Chen teaches that the protein may be derived from plant sources such as soy and kidney beans, or may come from animal sources such as eggs, blood, meat, and fish (Id., paragraph 0032).  Chen teaches that the protein-containing biomass may be present in the binder composition in an amount from about 25% to about 99% by weight of the binder composition (Id.), and that the crosslinking agent may be present in the binder composition in an amount from about 5.0 to about 20.0% by weight of the binder composition (Id., paragraph 0036).  Note that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the non-woven mat of Chen, comprising wool glass fibers and a binder comprising a protein and crosslinking agents, such as a protein and a phenol crosslinking agent as claimed, motivated by the desire of forming a conventional fiberglass nonwoven mat based on the totality of the teachings of Chen.
Regarding claims 46 and 47, Chen teaches that the binder composition includes phenols such as tannic acid, which appears to be within the scope of the claimed compound.
Regarding claims 48 and 50, as set forth above, Chen teaches that the protein may at least be sourced from eggs, and that the crosslinking agent includes phenols such as tannic acid.  Note that the recitation of the quinone and the collagen or gelatin recited in claims 48 and 50 are alternatives set forth in claims 43 and 44.  Therefore, the claims are interpreted as when the alternatives are required, then they are as claimed.  
Regarding claim 51, Chen teaches that the protein-containing biomass may be present in the binder composition in an amount from about 25% to about 99% by weight of the binder composition (Chen, paragraph 0032), and that the crosslinking agent may be present in the binder composition in an amount from about 5.0 to about 20.0% by weight of the binder composition (Id., paragraph 0036).  Chen teaches at Example 1 a binder composition comprising 22% solids binder containing 71% protein and 6% tannic acid (Id., paragraph 0059).  Although 
Regarding claim 52, as set forth above, it is unclear exactly how the claimed mass ratio is obtained.  As best Examiner can determine, any of the recited proteins in combination with any of the phenol and/or quinone containing compounds would appear to inherently result in the claimed mass ratio.  Since Chen teaches each of the proteins and phenol and/or quinone containing compounds, the claimed mass ratio would appear to inherently be present in the product of Chen.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Regarding claim 54, Chen teaches that the pH adjuster has a basic pH, such that the pH of the binder composition may range from about 8 to about 14 (Chen, paragraph 0034).
Regarding claim 55, Chen teaches that the crosslinking agents include phenols and polyamines and combinations thereof (Chen, paragraph 0036).
Regarding claim 56, Chen does not appear to teach that the binder composition exhibits self-healing properties.  However, Chen teaches that the binder is used for non-woven mats and is protein-based, free of formaldehyde and environmentally friendly (Chen, paragraph 0002).  Additionally, Chen teaches a substantially similar binder composition for a substantially similar purpose and used with mineral fibers.  Additionally, the properties are unclear for the reasons set forth above.  Therefore, although Chen does not appear to specifically teach the claimed property, the property appears to be inherent to the structure of Chen. Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicant to prove otherwise.

Regarding claim 59, as set forth above, it is unclear what the scope of crystal water necessarily entails.  However, Chen teaches that the binder includes water to dilute the aqueous binder composition (Chen, paragraph 0040), wherein the binder cures at a temperature that is lower than the curing temperature of a conventional formaldehyde-based binder (Id., paragraph 0011).  As best Examiner can determine, the crystal water appears to be inherent to the invention of Chen. 
Regarding claims 60 and 61, Chen teaches forming glass fiber insulation by fiberizing molten glass to form a fibrous glass batt and curing the binder on the batt (Chen, paragraphs 0045-0051).  Additionally, the claimed limitations are interpreted as product by process limitations.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claims 42-52 and 54-61, in view of US Pub. No. 2014/0134497 to Lester.
Regarding claim 53, Chen does not appear to teach that the binder further comprises iron ions.  However, Lester teaches a similar protein binder composition useful to adhere together fibers, such as glass fibers, in making binder-containing composites (Lester, Abstract, paragraph 0002).  Lester teaches that crosslinking agents include amines (Id., paragraphs 0041-0045).  Lester teaches the inclusion of catalysts to increase the rate of crosslinking reactions, wherein exemplary catalysts include metallic cations such as iron (Id., paragraph 0051).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bio-based aqueous binder of Chen, wherein the binder additionally includes iron ions, as taught by Lester, motivated by the desire of forming a conventional bio-based binder having the desired controlled rate of crosslinking.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claims 42-52 and 54-61, in view of US Pub. No. 2010/0330376 to Trksak.
Regarding claim 53, Chen teaches that suitable inorganic fibers include glass fibers and wool glass fibers.  Chen does not appear to teach that the binder further comprises iron ions.  However, Applicant’s specification appears to recite that iron ions are leached from rock wool vitreous fibers (see PG Pub., at paragraph 0064).
Trksak teaches formaldehyde free binders comprising a crosslinker (Trksak, Abstract, paragraph 0002).  Trksak teaches a product formed by treating a substrate with a formaldehyde free binder, wherein useful substrates include mineral wool (Id., paragraph 0018).  Trksak teaches that mineral wool means fibers made from mineral or metal oxides, such as fiberglass, mineral wool and rock wool, used for insulation (Id., paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of Chen, wherein the wool glass fibers comprise rock wool, as taught by Trksak, motivated by the desire of forming a conventional insulation material comprising wool glass fibers known in the art as being predictably suitable for insulation.  Additionally, based on Applicant’s specification, the presence of iron ions would appear to be inherent to the presence of rock wool fibers.

Response to Arguments
Applicant's arguments filed November 3, 2021, have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 112(a) rejection, Applicant argues that it clearly is within the capabilities of one of ordinary skill to analyze a certain protein and a certain phenol or quinone containing compound to determine the concentration of lysine and cysteine radicals or .
Regarding the prior art rejection, Applicant argues that Chen focuses on fiberglass insulation and non-woven chopped strand mats, which do not bear any resemblance to a product which comprises mineral wool bonded by a cured binder.  Examiner respectfully disagrees.  Applicant’s specification recites at paragraph 0002 of the Pre-Grant Publication that mineral fibers include glass fibers.  The claimed invention recites mineral fibers.  Therefore, since Chen teaches inorganic fibers including glass fibers and wool glass fibers, Chen teaches the claimed mineral fibers.  Additionally, note that claim 58 is directed to an insulation product. Therefore, the mineral fiber insulation product of Chen clearly bears significant resemblance to the claimed product.
Applicant argues that paragraph 0019 of Chen teaches that soy flour is a preferred protein source, and therefore fails to render obvious claim 43.  Examiner respectfully disagrees.  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786